Case 1:21-cv-11124-DJC Document 17-13 Filed 08/02/21 Page 1 of 5




                    EXHIBIT 10
                   Case 1:21-cv-11124-DJC Document 17-13 Filed 08/02/21 Page 2 of 5




                                                                601 Lexington Avenue
                                                                 New York, NY 10022
         Matthew Solum, P.C.                                        United States
        To Call Writer Directly:                                                                                                    Facsimile:
           +1 212 446 4688                                           +1 212 446 4800                                             +1 212 446 4900
     matthew.solum@kirkland.com
                                                                     www.kirkland.com




                                                                January 18, 2021

           Via E-mail

           Gary S. Lutzker
           Baker & Hostetler, LLP
           Washington Square, Suite 1100
           1050 Connecticut Avenue, N.W.
           Washington, D.C. 20036-5304
           glutzker@bakerlaw.com


                             Re:        Response to Notice of Potential Breach of Retransmission Consent
                                        Agreements and Intentional Interference with Contractual Relations

          Dear Gary:

                 Kirkland & Ellis, LLP represents Mission Broadcasting, Inc. (“Mission”). I write in
          response to the letter you sent on behalf of Cox Communications, Inc. (“Cox”) dated December
          29, 2020 and addressed to Mr. Dennis Thatcher, President of Mission.

                  The allegations raised in that letter are without merit because (i) Cox is bound by the
          retransmission consent agreement it entered into with Mission (“Mission RTC Agreement”),
          which unequivocally governs the contractual relationship between Cox and Mission; (ii) the
          language cited in the letter from Cox’s retransmission consent agreement (“WNAC RTC
          Agreement”) with Super Towers, LLC (“Super Towers”) is not enforceable against Mission; (iii)
          Super Towers is not in breach of the WNAC RTC Agreement by failing to assign it to Mission;
          and (iv) Mission cannot be liable for tortious interference with the WNAC RTC Agreement.

                  First, Section 19 of the Mission RTC Agreement makes clear that its terms and
          conditions govern any and all retransmission by Cox of stations that Mission acquires after the
          date of its execution. Section 19(b) states that subsequently acquired stations “shall be included
          as a Station hereunder and shall be subject to the terms and conditions of this Agreement[.]”. In
          addition, Section 19(c) unequivocally states that the Mission-Cox RTC Agreement supersedes
          any and all agreements between Cox and third parties, including agreements that Cox may have
          entered into with broadcasters like Super Towers that Mission subsequently acquires,
          notwithstanding any language in those agreements that may conflict with the Mission RTC
          Agreement or Section 19. It states:


Beijing   Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco     Shanghai   Washington, D.C.
        Case 1:21-cv-11124-DJC Document 17-13 Filed 08/02/21 Page 3 of 5




Gary S. Lutzker
January 18, 2021
Page 2


       “All Systems and Stations. Except as otherwise provided below, for the
       avoidance of doubt, the provisions of this Section 19 shall control all
       retransmission of television stations acquired by Broadcaster or an entity directly
       or indirectly controlling, controlled by or under common control with Broadcaster
       after the date hereof on all Eligible Systems owned, built or acquired by Operator
       during the term notwithstanding any conflicting provisions contained in any
       agreements between Operator and any third party, and shall apply regardless of
       whether Broadcaster assumes or accepts assignment of any such agreements.”

       Furthermore, Section 19(c) goes further, and clarifies that the terms of Section 19 govern
retransmission by Cox of Mission’s subsequently-acquired stations even if Mission were to
assume any agreement between Cox and a third party with conflicting language:

       “[…] the provisions of this Section 19 shall control […] notwithstanding any
       conflicting provisions contained in any agreements between Operator and any
       third party, and shall apply regardless of whether Broadcaster assumes or accepts
       assignment of any such agreements.”

        Cox, as a party to this agreement, is bound by the language included in Section 19, which
clearly supersedes any conflicting provisions in agreements between Cox and subsequently-
acquired broadcasters like Super Towers. Moreover, while Cox is bound by the terms of the
Mission RTC Agreement, Mission cannot be bound to the terms of any agreement between Cox
and Super Towers to which it is not a party and which it is not accepting or assuming through the
proposed transaction.

        Second, the language cited in the December 29, 2020 letter from the WNAC RTC
Agreement is unenforceable against Mission. As is noted above, Mission is not a party to this
agreement, nor will it assume this agreement, and therefore it cannot be bound by its terms. Cox
is the only entity which is a party to both the Mission RTC Agreement and WNAC RTC
Agreement. To any extent that Cox agreed to conflicting provisions in each of these agreements,
it alone bears the consequences of that conflict.

        Moreover, the provision may be unenforceable on its face, given that it explicitly
frustrates enforcement of other agreements that Cox has entered into. Section 18(b) specifically
contemplates that an acquirer of Super Towers may have a superseding retransmission consent
agreement with Cox and nonetheless instructs Super Towers to enforce the terms of its own
retransmission agreement against that acquirer nonetheless. Section 18(b) states:

       “if Broadcaster sells, transfers, assigns or otherwise disposes of its ownership
       interest in one or more Stations to a third party (the “Station Transferee”), then at
         Case 1:21-cv-11124-DJC Document 17-13 Filed 08/02/21 Page 4 of 5




Gary S. Lutzker
January 18, 2021
Page 3


        Operator’s request, Broadcaster shall require such Station Transferee (i) to
        assume this Agreement with respect to such Station(s) and the applicable terms
        and conditions hereof and agree to abide by the terms hereof through the
        remainder of the Term, regardless of whether Operator has a retransmission
        consent agreement in effect with such Station Transferee for the carriage of other
        broadcast television signals (and regardless of any conflicting “after-acquired
        station” language contained therein to the contrary, and (ii) to agree that the terms
        herein shall supersede any conflicting provision in any such other retransmission
        consent agreement[.]”

        Allowing such a provision to deprive Mission of its bargained-for contractual rights in
the Mission RTC Agreement is unconscionable. It would allow Cox to agree to give rights to
broadcasters like Mission when they acquire new stations while simultaneously eviscerating
those rights through agreements that those broadcasters are not parties to. Moreover, it would
allow Cox to selectively enforce the terms of either of the retransmission consent agreements it
has with a broadcaster or a newly-acquired station, depending on which provides more favorable
terms to Cox ex-post.

         Third, Super Towers does not breach Section 18(b) of the WNAC RTC Agreement by
failing to assign it to Mission. As is clearly established above, the Mission RTC Agreement, to
which Cox is a party, governs any retransmission of subsequently-acquired Super Towers, LLC
stations and entities by Cox, irrespective of whether Mission is assigned an agreement between
Cox and a third party with conflicting language. Failure to assign the agreement is therefore
irrelevant; Cox is bound to the terms and conditions of the Mission RTC Agreement in any
event.

       Accordingly, there is no basis for asserting that Super Towers has materially breached the
terms of the WNAC RTC Agreement with Cox.

          Fourth, Mission cannot be held liable for tortious interference with the WNAC RTC
Agreement regardless of whether or not Super Towers is found to have breached it. As is
discussed extensively above, Super Towers is not in breach of the WNAC RTC Agreement even
if it fails to assign that agreement to Mission. If Super Towers has not breached the WNAC
RTC Agreement, as a matter of law, Mission cannot be liable for tortious interference with Super
Towers’ performance under the agreement.1



1   See DISH Network L.L.C. v. Cox Media Grp., LLC, 2020 WL 4053604, at *6 (N.D. Ill. July 20, 2020) (“As
    Defendants point out in their response, under New York law, “to have a cause of action for tortious interference
    of contract, it is axiomatic that there must be a breach of that contract by the other party.” [citation omitted]. As
        Case 1:21-cv-11124-DJC Document 17-13 Filed 08/02/21 Page 5 of 5




Gary S. Lutzker
January 18, 2021
Page 4


        But, even if Super Towers is deemed to have breached the contract, Mission cannot be
liable for tortious interference merely by refusing to assume an agreement it is not a party to.
Such conduct encompasses Mission’s legal right under the Mission RTC Agreement -- a legal
right which was bargained for with the very party asserting a tortious interference claim against
Mission. That does not rise to the level of “wrongful conduct” required to state a tortious
interference claim under Delaware law, which governs the WNAC RTC Agreement.

        For the foregoing reasons, Mission will proceed with its current plans to acquire certain
assets of Super Towers without acquiring or assuming any retransmission agreements between
Cox and Super Towers.

       Please let us know if you would like to discuss this further.

                                                            Sincerely,




                                                            Matthew Solum, P.C.




   previously discussed, DISH has not shown a reasonable likelihood of success on its claim that Cox breached the
   Retransmission Agreement, and thus its tortious interference claim also seems unlikely to succeed.”).
